EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Page 1, paragraph [0001], line 2: insert –now U.S. Patent No. 10,990,464,-- before “which”.

The following is an examiner’s statement of reasons for allowance:  The prior art, including that of Moore, Zhang, Banerjee, and the IDS filed April 23, 2021 teach related virtual machine operations and connectivity but fail to teach the combination including the limitation of attaching multiple virtual machines to a volume of a block-storage service, wherein the volume appears as a locally attached storage device to each of the multiple virtual machines; committing a write received from a first one of the virtual machines in the volume while the volume remains attached to the multiple virtual machines; and committing a write received from a second one of the virtual machines in the volume while the volume remains attached to the multiple virtual machines.
Moore teaches complex systems comprising multiple virtual machines and one of more external storage volumes, Zhang teaches parsing a volume amongst virtual machines, and Banerjee teaches modifying states for a volume associated with a first of a plurality of virtual machines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133